EXHIBIT 10.3 LICENSE AGREEMENT BETWEEN THAR PROCESS, INC. AND GREEN ENVIROTECH CORPORATION By this Agreement (the "Agreement"), .made on the 18th day of May, 2010 (the "Effective Date"), Thar Process, Inc., a corporation organized under the laws of the Commonwealth of Pennsylvania in the United States of America and having its principal office at 730 William Pitt Way, Pittsburgh, Pennsylvania 15238 United States of America (hereinafter referred to as "Thar"), and Green EnviroTech Corp, a company incorporated in 'Delaware and haying its principal office at 114 S. Main Street, Fond Du Lac, WI 54935 (hereinafter referred to as "Company"). WHEREAS, Thar is the owner of certain intellectual property and know-how relating to technology that allows for methods and apparatuses of processing certain solid materials; and WHEREAS, Thar and Company desire to enter into a definitive agreement pursuant to which Thar would grant certain rights to Company on the terms and conditions set forth below; and WHEREAS, Company will be responsible for developing, marketing and selling any products in accordance with the grant of rights hereunder. NOW, THEREFORE, in consideration of the foregoing premises and the mutual promises and covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, do hereby agree as follows: ARTICLE I. DEFINITIONS Terms used in this Agreement with initial letters capitalized shall have the meanings set forth in this Article 1: "Affiliates" means, with respect to any Party, any company controlling, controlled by, or under the common control with such Party during the Term. "Field"means the field of processing plastic and rubber from auto shredder residue. "Improvements" means any inventions (including, without limitation, independently patentable inventions), discoveries and know-how relatedto enhancements, modifications, improvements, additions, refinement of or to and other derivative works to the Method or produced Using the Method that arc developed or invented by either Party or its Affiliates or jointly by the Parties. 1 "License means the right and license granted to Company in Paragraph 2.1. "License Termination" means the expiration or termination of the Agreement pursuant to Article 12. "License Year" means a twelve-month period beginning on the Effective Date or on an anniversary of the Effective Date, so long ast here has been no License Termination. The last License Year will end on License Termination. "Location" means the United States of America and Canada. "Method" means the methods and apparatuses disclosed in the Patents and the know-how and trade secrets associated with the Patents and other know-how and trade secrets developed or invented by Thar or its Affiliates (alone or with third parties) for high pressure extraction of auto shredder residue. "Party" shall mean Company or Thar and "Parties" shall mean Company and Thar. "Patents" means: 1.10.1. the patents and patent applications listed in the Appendix A; 1.10.2. the patents that issue from the applications listed in the Appendix A and from divisions and continuations of those applications; 1.10.3. all continuations-in-part of any of the foregoing applications, and resulting patents, directed to the Technology; 1.10.4. all other patent applications owned by Thar or its Affiliates, and resulting patents, directed to and constituting any Method or Improvement; 1.10.5. all and corresponding foreign counterparts; and 1.10.6. any reissues of any of the foregoing. 1.10.5. all and corresponding foreign counterparts; and 1.10.6. any reissues of any of the foregoing. "Product" means any product or service that incorporates or Uses the Technology or that is produced, derived from or rendered Using the Technology. "Technology" means the Patents, Method, any Improvement developed or controlled by Thar, and the know-how of Than relating to the Use of the Method or any Improvement. "Company Improvement" means any Improvement developed by Companyor its Affiliates. "Use" means any form of practice or utilization of the Technology or any portion thereof. "Shredder Residue" means materials generated by metal recyclers that are destined for a land fill or materials that are mined from a metal recycler's mono till, both sets of materials being primarily composed of automobile materials. 2 ARTICLE 2. LICENSE Thar hereby grants to Company a royalty-bearing right and license (with the right to grant sublicenses as provided in Paragraph 2.6) to Use the Technology in the Field in the Location until License Termination for each of the following: (a) to develop, make, have made, use, lease, offer for sale, sell, have sold, import, export, and market Products, and (b) to develop mprovements. As betweenThar and Company, Company Improvements shall remain the property of Company; provided, however, that Company shall not practice any Company Improvement whose practice would infringe a Patent except pursuant to the license granted in Paragraph 2.1. Thar retains the right to Use the Technology in any field that is nor the Field and in any location that is not the Location and to develop Improvements. The Company shall have the right of first offer to license to Use the Technology in the field in any geography that is not the Location. This Agreement shall not be construed to confer any right or license on Company, whether by implication, estoppels, or otherwise, that is not expressly stated in this Agreement. The Company may grant one or more sublicenses of the License to Affiliates of the Company. ARTICLE 3. IMPROVEMENTS; INVENTIONS Company shall own and retain all right, title and interest in and to any and all Improvements made by Company, including but not limited to the right to file for intellectual propertyprotection. Company hereby grants to Thar a non-exclusive royalty-free right to use Company Improvements solely outside the Field. Until License Termination, and always subject to the confidentialityprovisions of this Agreement, Company shall notify Thar within ninety (90) days of any Improvements developed or invented by Company or its Affiliates, alone or jointly with others, and -Thar shall notify Company within ninety (90) days of any Improvements developed by Thar or its Affiliates, alone or jointly with others. ARTICLE 4. DILIGENCE Until License Termination, Company shall make diligent, good faith efforts to bring Products to market. Company shall deliver to Thar on or before May 26, 2010, a business plan describing Company's proposed Use of the Technology and proposed development and marketing of Products and shall provide similar reports to That on or before December 31 of each year or corresponding with the start of Company's fiscal year until I.icense Termination. Such business plans shall not create any obligation on the part of Company actually to accomplish any of the results or objectives specified in such plans, provided that Company makes a diligent, good faith effort to do so. 3 ARTICLE 5. ROYALTIES For the License granted hereunder, commencing at the beginning of the third year of the Term, Company shall pay to That running royalties in amount equal to $0.00875 per pound of Shredder Residue produced using any Method for the License granted in this Agreement, except where that Method would infringe one or more issued third-party patents that arc in force in the location where the Shredder Residue is being produced ("Royalty-Bearing Residue"). Royalty payments are payable by Company to "Thar within thirty (30) days of the end of each quarter. In each License Year the Company shall pay to Thar the greater of the sum of the royalty per pound of Royalty-Bearing Residue times the royalty rate set forth above or the minimum royalty set forth below: License Year Minimum Royalty 1
